Cite as 2021 Ark. 237
                  SUPREME COURT OF ARKANSAS

                                               Opinion Delivered: December   16, 2021
 IN RE SUPREME COURT
 COMMITTEE ON AUTOMATION




                                       PER CURIAM

       Grace Gault, District Court Clerk, of Mena; Representative Robin Lundstrum, of

Springdale; Honorable Sarah Capp, District Judge, of Ozark; Rashauna Norment, attorney,

of Little Rock; and Honorable Rob Wyatt, Circuit Judge, of Pine Bluff are appointed to the

Arkansas Supreme Court Committee on Automation for a three-year term to expire on

December 31, 2024. We reappoint Candace Edwards, Craighead County Circuit Clerk, of

Jonesboro for a three-year term to expire on December 31, 2024.

       The court expresses its gratitude to the following outgoing members for their years of

valuable service to this commission: Dena Ross, District Court Clerk, of Mena; Scott Braden,

Assistant Federal Public Defender, of Little Rock; James Kingsbury, Arkansas State Police;

and Honorable Alex Guynn, Circuit Judge, of Pine Bluff.